In the United States Court of Federal Claims
                                             No. 22-922
                                      Filed: October 28, 2022


 FLORDELIZA A. HAWKINS,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant.


                          MEMORANDUM OPINION AND ORDER

        Pro se Plaintiff, Flordeliza A. Hawkins’s (“Ms. Hawkins”) Complaint is not legible.
(Compl., ECF No. 1). On September 19, 2022, the Court ordered Ms. Hawkins to amend her
Complaint by writing in “typed format or [] print format that more clearly uses block letters.”
(ECF No. 8). Ms. Hawkins’s Aamended Complaint, filed on October 10, 2022, does not comply
with that Order, as it is still handwritten in cursive and is, though somewhat better, still illegible
in significant portion. (Am. Compl. ECF No. 9); see also United States Court of Federal Claims,
Pro Se Complaint Form, available at, www.uscfc.uscourts.gov/sites/default/files/
Complaint%20Fillable%20Form_2.pdf (last visited Oct. 23, 2022) (stating that the “complaint
must be clearly handwritten or typewritten . . . .”) (emphasis added).

        Diligent prosecution is an essential ingredient of meaningful judicial review. Therefore,
the Court’s rules provide that “[i]f the plaintiff fails to prosecute or to comply with . . . a court
order,” the Court may dismiss the action. RCFC 41(b); see also, Moss v. United States, 329 F.
App’x 335 (3d Cir. 2009) (dismissing illegible complaint); Paul v. Marberry, 658 F.3d 702, 705
(7th Cir. 2011) (“Having been given a chance to amend, and having failed to take it,” the case
should be dismissed when “all the judge was left with was a complaint that, being irremediably
unintelligible, gave rise to an inference that the [plaintiff] could not state a claim.”). Accordingly,
the United States moves to dismiss the Complaint for failure to prosecute under RCFC 41(b).
(ECF No. 10).

        As the Court ordinarily allows pro se plaintiffs more leniency with procedural rules and
filing deadlines, Haines v. Kerner, 404 U.S. 519, 520–21 (1972), the Court reviews the content
of the Amended Complaint to the degree it can. It appears that Ms. Hawkins seeks review of the
Court of Appeals for the Federal Circuit’s decision in a separate case previously brought by Ms.
Hawkins. See Hawkins v. United States, Case No. 22-1096, 2022 U.S. App.LEXIS 23359 (Fed.
Cir. Aug. 22, 2022). In Hawkins, the Federal Circuit upheld the decision of the Court of Federal
Claims to dismiss Ms. Hawkins’s earlier case for lack of subject-matter jurisdiction, finding that
claims related to a foreclosure sale of Ms. Hawkins’s private property by her private bank did not
adequately invoke the Court of Federal Claims’ jurisdiction. Id. Ms. Hawkins’s Amended
Complaint challenging that decision must also be dismissed for lack of subject-matter
jurisdiction.

         As a threshold matter in every case, the Court must determine whether it possesses
jurisdiction over the claims in the Complaint. See Steel Co. v. Citizens for a Better Env’t, 523
U.S. 83, 94–95 (1998). In reviewing its jurisdiction, the Court accepts as true all undisputed
factual assertions in the Complaint and draws all reasonable inference in favor of the plaintiff.
Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011). The Court of
Federal Claims possesses jurisdiction over alleged violations by the United States that mandate
payment of money damages by the Federal Government. 28 U.S.C. § 1491(a)(1). The United
States’ mandate for money damages can emanate from: (1) an express or implied contract with
the United States; (2) right for a refund of a payment made to the United States; or (3) a
constitutional, statutory, or regulatory provision. Id. Pro se plaintiffs are entitled to a liberal
construction of their pleadings, but that lenient standard does not relieve them from satisfying the
Court’s jurisdictional requirements. Treviño v. United States, 113 Fed. Cl. 204, 208 (2013), aff'd,
557 Fed. Appx. 995 (Fed. Cir. 2014) (citations omitted). Therefore, if the Court finds at any time
that it lacks subject-matter jurisdiction, the Court must dismiss the action. RCFC 12(h)(3).

        Ms. Hawkins does not identify any such substantive source of authority mandating
payment of money damages for any alleged violations of Ms. Hawkins’s rights. The Court
construes Ms. Hawkins’s Complaint as seeking review of the Federal Circuit’s decision. (See
Am. Compl.). However, the Court lacks subject-matter jurisdiction to collaterally review
decisions by state courts, federal bankruptcy courts, or other federal courts, including the Court
of Appeals for the Federal Circuit. See 28 U.S.C. § 1491(a); see also, Mora v. United States, 118
Fed. Cl. 713, 716 (2014); Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994). To review
such decisions, plaintiffs must rely on the “statutorily defined appellate process,” for each court.
Shinnecock Indian Nation v. United States, 782 F.3d 1345, 1353 (Fed. Cir. 2015); see also 28
U.S.C. § 1254 (2012) (“Cases in the courts of appeals may be reviewed by the Supreme Court . .
. [b]y writ of certiorari . . . .”). Accordingly, Ms. Hawkins’s Complaint must still be dismissed
for lack of subject-matter jurisdiction under RCFC 12(h)(3). To the extent that any additional
allegations are concealed by the illegible portions of Ms. Hawkins’s Amended Complaint, they
too must be dismissed. Moss, 329 F. App’x at 335; Paul, 658 F.3d at 705.

       Lastly, because Ms. Hawkins has made the requisite showing for financial hardship, her
motion for leave to proceed in forma pauperis, (ECF No. 2), is GRANTED. For the stated
reasons, Ms. Hawkins’s Complaint is dismissed for lack of subject-matter jurisdiction under
RCFC 12(h)(3). All other pending motions are DENIED as moot. The Clerk SHALL enter
judgment accordingly.

       IT IS SO ORDERED.

                                                                        David A. Tapp
                                                                     DAVID A. TAPP, Judge



                                                 2